Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 06/16/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 29 and 32-60 have been considered and examined.  Claims 30 and 31 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with B.Y. Mathis on 9/7/2021.

The application has been amended as follows:

In claim 34 line 1, delete "30" and INSERT - -29--.



Claims 29, 46 and 56 are replaced as follows:


29. (Currently Amended) A display device, comprising: 
a display panel including a display area and a first non-display area, wherein the display panel includes: 
a main area in the display area, the main area being substantially flat; 
a first bending portion in the display area, the first bending portion being bent at a first curvature radius and having a first center of curvature; 
a second bending portion in the first non-display area, the second bending portion being bent at a second curvature radius and having a second center of curvature different from the first center of curvature; 
a first area between the first bending portion and the second bending portion;
a second area outside the second bending portion in the first non-display area, the second area extending from the second bending portion in an extending direction that points toward a surface of the main area, wherein 
a shortest distance between the second area and the main area in a thickness direction of the main area is smaller than a shortest distance between the second bending portion and the main area in the thickness direction of the main area, and
the second curvature radius is smaller than the first curvature radius by at least  0.6 mm.

46. (Currently Amended) A display device, comprising: 
a display panel including a display area and a first non-display area, 
wherein the display panel includes:
a first bending portion in the display area, the first bending portion being bent at a first curvature radius; 
 0.6 mm;
a first area between the first bending portion and the second bending portion;
a second area outside the second bending portion in the first non-display area; and
a supporter located in an inner space defined by the first bending portion, the first area, the second bending portion, and the second area.

56. (Currently Amended) A display device, comprising: 
a supporter that includes: 
a flat first surface, 
a first bending portion extending from the flat first surface, the first bending portion having a first curvature radius, 
a second bending portion having a center of curvature different from a center of curvature of the first bending portion and having a second curvature radius, the second curvature radius being at least  0.6 mm smaller than the first curvature radius, and 
a second flat surface extending from the second bending portion; and
a display panel including a display area and a first non-display area, wherein
the display area contacts the first flat surface and the first bending portion of the supporter, and 
a first portion of first non-display area has a bending shape that conforms to the second curvature radius of the supporter.

Allowable Subject Matter
Claims 29 and 32-60 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art are Lee et al. (US Pub. 2016/0181345) and Kwon et al. (KR10-2014-0099174). While Lee discloses a display device (Fig. 3A), comprising: a display panel (Fig. 3A; Display Element Layer/Backplane+106 Base layer) including a display area (Display Area+Secondary Display Area) and a first non-display area (Area on opposite side of Secondary Display area and Display area) and Kwon discloses the second area extending from (Fig. 2c; 210B flexible substrate, 230B adhesive film) the second bending portion in an extending direction that points toward (Fig. 2C) a surface of the main area (Fig. 2c). Neither Lee nor Kwon disclose or suggest in summary and the second curvature radius is smaller than the first curvature radius by at least 0.6 mm.
Claim 46 is allowable because limitations a display device, comprising: a display panel including a display area and a first non-display area, 4 SD-T19116-CAI-PKwherein the display panel includes: a first bending portion in the display area, the first bending portion being bent at a first curvature radius; a second bending portion in the first non-display area, the second bending portion being bent at a second curvature radius smaller than the first curvature radius by at least 0.6 mm; a first area between the first bending portion and the second bending portion are not disclosed. 
The closest prior art are Lee et al. (US Pub. 2016/0181345) and Kwon et al. (KR10-2014-0099174). While Lee discloses a display device (Fig. 3A), comprising: a 
Claim 56 is allowable because limitations a display device, comprising: a supporter that includes: a flat first surface, a first bending portion extending from the flat first surface, the first bending portion having a first curvature radius, 6 SD-T19116-CA 1-PKa second bending portion having a center of curvature different from a center of curvature of the first bending portion and having a second curvature radius, the second curvature radius being at least 0.6 mm smaller than the first curvature radius, and a second flat surface extending from the second bending portion; wherein the display area contacts the first flat surface and the first bending portion of the supporter, and a first portion of first non-display area has a bending shape that conforms to the second curvature radius of the supporter are not disclosed. 
The closest prior art are Lee et al. (US Pub. 2016/0181345) and Kwon et al. (KR10-2014-0099174). While Lee discloses a display device comprising: a supporter (Fig. 4; 116) and Kwon discloses a supporter (250B). Neither Lee nor Kwon disclose or suggest in summary a display device, comprising: a supporter that includes: a flat first surface, a first bending portion extending from the flat first surface, the first bending portion having a first curvature radius, 6 SD-T19116-CA 1-PKa second bending portion having a center of curvature different from a center of curvature of the first bending portion and having a second curvature radius, the second curvature radius being at least 0.6 mm smaller than the first curvature radius, and a second flat surface extending from the second bending portion; wherein the display area contacts the first flat surface and the first bending portion of the supporter, and a first portion of first non-display area has a bending shape that conforms to the second curvature radius of the supporter.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875